Exhibit 10.11



AVX CORPORATION

1995 STOCK OPTION PLAN

AS AMENDED THROUGH OCTOBER 24, 2000

 

1. Adoption and Purpose. The Company hereby adopts this Plan providing for the
granting of stock options to selected employees of the Company and its
Subsidiaries. The general purpose of the Plan is to promote the interests of the
Company and its Subsidiaries by providing to their employees incentives to
continue and increase their efforts with respect to, and remain in the employ
of, the Company and its Subsidiaries.

Options granted under the Plan may be "incentive stock options" within the
meaning of Section 422 of the Code or "nonqualified stock options", and the
specific type of option granted shall be designated in an applicable stock
option agreement.

2. Administration. The Plan will be administered by the Equity Compensation
Committee (the "Committee"), which shall be comprised of two or more persons,
each of whom shall qualify as (a) an "outside director" within the meaning of
Section 162(m) of the Code and (b) a "Non-Employee Director" within the meaning
of Rule 16b-3(b)(3)(i) promulgated under the Exchange Act.

Subject to the express provisions of the Plan, the Committee shall have plenary
authority, in its discretion, to administer the Plan and to exercise all powers
and authority either specifically granted to it under the Plan or necessary and
advisable in the administration of the Plan, including without limitation the
authority to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms of all options granted
under the Plan (which need not be identical), the purchase price of the shares
covered by each option, the individuals to whom and the time or times at which
options shall be granted, whether an option shall be an incentive stock option
or a nonqualified stock option, when an option can be exercised and whether in
whole or in installments, and the number of shares covered by each option; and
to make all other necessary or advisable determinations with respect to the
Plan. The determination of the Committee on such matters shall be conclusive.

3. Participants. The Committee shall from time to time select the officers and
key employees of the Company and its Subsidiaries to whom options are to be
granted, and who will, upon such grant, become participants in the Plan.

4. Shares Subject to Plan. The Committee may not grant options under the Plan
for more than 9,300,000 shares of Common Stock, subject to any adjustment as
provided in Section 13 hereof. Shares to be optioned and sold may be made
available from either authorized but unissued Common Stock or Common Stock held
by the Company in its treasury. Shares that by reason of the expiration of an
option or otherwise are no longer subject to purchase pursuant to an option
granted under the Plan may be reoffered under the Plan.

5. Limitation on Number of Options. The Committee may not grant incentive stock
options under the Plan to any employee unless either (i) the aggregate Fair
Market Value (determined as of the time an incentive stock option is granted) of
the stock with respect to which incentive stock options granted to an employee
under the Plan (including all options qualifying as incentive stock options
pursuant to Section 422 of the Code granted to such employee under any other
plan of the Company or its Parent or Subsidiaries) are exercisable for the first
time by such employee during any calendar year does not exceed $100,000 or (ii)
such option is issued in exchange for a previously granted incentive stock
option in a substitution which is not treated as a modification of such option
pursuant to Section 424 of the Code.

No person may be granted options under the Plan in any five-year period
representing an aggregate of more than 1,000,000 shares of Common Stock. The
limitation established by the preceding sentence shall be subject to adjustment
as provided in Section 13 hereof.

6. Grant of Options. All options under the Plan shall be granted by the
Committee. The Committee shall determine the number of shares of Common Stock to
be offered from time to time by grant of options to employees who are
participants of the Plan (it being understood that more than one option may be
granted to the same employee). The grant of an option to an employee shall not
be deemed either to entitle the employee to, or to disqualify the employee from,
participation in any other grant of options under the Plan.

The grant of options shall be evidenced by stock option agreements containing
such terms and provisions as are approved by the Committee, but not inconsistent
with the Plan, including provisions that may be necessary to ensure, in the case
of an incentive stock option, that the option qualifies as an incentive stock
option under the Code. The Company shall execute stock option agreements upon
instructions from the Committee.

7. Option Price. Subject to the provisions set forth in this Section 7 relating
to incentive stock options, the purchase price per share of the Common Stock for
any option granted under the Plan shall be determined by the Committee, but
shall not be less than (i) 100% of the Fair Market Value per share of the Common
Stock on the date the option is granted, or (ii) with respect to an option
issued in exchange for a previously granted option in a substitution which is
not treated as a modification of such option (or would be so treated if such
option was an incentive stock option) pursuant to Section 424 of the Code, the
appropriately adjusted exercise price determined in accordance with Section 424
and the regulations issued thereunder. No incentive stock option shall be
granted to an employee who, at the time such option is granted, is a Ten Percent
Shareholder unless at the time such incentive stock option is granted the option
price per share is at least 110% of the Fair Market Value per share of the
Common Stock subject to the incentive stock option.

8. Option Period. The option period will begin on the date the option is
granted, which will be the date the Committee authorizes the option unless the
Committee specifies a later date. No option may terminate later than the day
prior to the tenth anniversary of the date the option is granted; provided,
however, that an incentive stock option granted to an employee who, at the time
of such grant, is a Ten Percent Shareholder shall not be exercisable after the
expiration of five years after the date of grant. The Committee may provide for
the exercise of options in installments and upon such terms, conditions and
restrictions as it may determine. The Committee may provide in a stock option
agreement for termination of an option in the case of termination of employment
or any other reason.

9. Exercisability of Options. The Committee may in its discretion prescribe in
the stock option agreement the installments, if any, in which an option granted
under the Plan shall become exercisable; provided, however, that no option shall
be exercisable (x) until the six-month anniversary of the date of its grant and
(y) unless the holder thereof is then an employee of the Company or a
Subsidiary, except in each case as otherwise provided in this Plan (including
Section 12) or as the Committee otherwise determines.

Except as provided in the applicable option agreement, if the participant
voluntarily terminates his employment or his employment with the Company or
Subsidiary is terminated for cause (as defined below), neither the Company, the
Parent nor any Subsidiary shall have any further obligation to the participant
hereunder, and the options (whether or not vested) shall immediately terminate
in full. In the event a participant's employment is terminated by the Company
for any reason other than for cause (defined as the commission of an act of
dishonesty, gross incompetency or intentional or willful misconduct, which act
occurs in the course of participant's performance of his duties as an employee),
options may be exercised, to the extent of the shares with respect to which the
option could have been exercised by the participant as of his date of
termination of employment, by the participant in accordance with its terms but
in no event beyond the earlier of (x) 90 days after the date of termination or
(y) the scheduled expiration of such option.

10. Payment; Method of Exercise. Payment shall be made in cash or, unless
otherwise prohibited in the applicable stock option agreement, in shares of
Common Stock already owned by the holder of the option or partly in cash and
partly in such shares. No shares may be issued until full payment of the
purchase price therefore has been made, and a participant will have none of the
rights of a stockholder until shares are issued to him.

An option may be exercised by written notice to the Company. Such notice shall
state that the holder of the option elects to exercise the option, the number of
shares in respect of which it is being exercised and the manner of payment for
such shares and shall either (i) be accompanied by payment of the full purchase
price of such shares or (ii) fix a date (not more than 10 business days from the
date of exercise) for the payment of the full purchase price of such shares.
Cash payments shall be made by cash or check payable to the order of the
Company. Common Stock payments (valued at Fair Market Value on the date of
exercise) shall be made by delivery of stock certificates in negotiable form. If
certificates representing Common Stock are used to pay all or part of the
purchase price of an option, a separate certificate shall be delivered by the
Company representing the same number of shares as each certificate so used, and
an additional certificate shall be delivered representing the additional shares
to which the holder of the option is entitled as a result of the exercise of the
option.

11. Withholding Taxes. If the Committee shall so require, as a condition of
exercise, each participant shall agree that (a) no later than the date of
exercise of any option, the participant will pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any Federal,
state or local taxes of any kind required by law to be withheld upon the
exercise of such option (any such tax, a "Withholding Tax"); and (b) the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the participant, any such Withholding
Tax.

12. Rights in the Event of Death, Retirement or Incapacity.

Options granted on or before April 30, 2000

. If a participant's employment is terminated due to death, Retirement or
Incapacity prior to termination of his or her right to exercise an option in
accordance with the provisions of his or her stock option agreement without
having fully exercised the option, then (a) the Committee in its discretion may
cause the option to become fully vested and (b) such option may be exercised by
the participant (or in the event of the participant's death, by his estate or by
the person who acquired the right to exercise the option by bequest or
inheritance), to the extent of the shares with respect to which the option could
have been exercised by the participant as of the date of his or her death,
Retirement or Incapacity but also taking into account any acceleration of
vesting pursuant to clause (a) above, provided that the option is exercised
prior to the earlier of (x) one year after the date of such death, Retirement or
Incapacity and (y) the date of its original expiration. In the event of the
death of a participant following his or her termination of employment during the
period in which his or her option remains exercisable, such option may be
exercised to, the extent the option could have been exercised by the decedent,
by the participant's estate or by the person who acquired the right to exercise
the option by bequest or inheritance at any time within one year after the date
of death but in no event beyond the original expiration date of the option.



Options granted on or after May 1, 2000

. If a participant's employment is terminated due to death, Retirement or
Incapacity prior to the termination of his or her right to exercise an option in
accordance with the provisions of his or her stock option agreement without
having fully exercised the option, then the total number of shares of Common
Stock then underlying the option shall thereupon become exercisable. Such
exercisable options may only be exercised prior to the date of their original
expiration. In the event of the death of a participant, including death
following his or her termination of employment during the period in which his or
her option remains exercisable, then notwithstanding the foregoing, such option
may be exercised to the extent the option could have been exercised by the
decedent, by the participant's estate or by the person who acquired the right to
exercise the option by bequest or inheritance only during the period within one
year after the date of death, but in no event beyond the original expiration
date of the option.



13. Effect of Certain Changes. (a) If there is any change in the number of
outstanding shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination, exchange of shares, merger, consolidation,
liquidation, split-up, spin-off or other similar change in capitalization, any
distribution to common shareholders, including a rights offering, other than
cash dividends, or any like change, then the number of shares of Common Stock
available for options, the number of such shares covered by outstanding options,
and the price per share of such options shall be proportionately adjusted by the
Committee to reflect such change or distribution; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated.

(b) In the event of a change in the Common Stock of the Company as presently
constituted, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.

(c) In the event of a reorganization, recapitalization, merger, consolidation,
acquisition of property or stock, extraordinary dividend or distribution (other
than as covered by Section 13(a) hereof), separation or liquidation of the
Company, or any other event similarly affecting the Company, the Board or the
Committee shall have the right, but not the obligation, notwithstanding anything
to the contrary in this Plan, to provide that outstanding options granted under
this Plan shall (i) be canceled in respect of a cash payment or the payment of
securities or property, or any combination thereof, with a per share value
determined by the Board in good faith to be equal to the value received by the
stockholders of the Company in such event in the respect of each share of Common
Stock, with appropriate deductions of exercise prices, or (ii) be adjusted to
represent options to receive cash, securities, property, or any combination
thereof, with a per share value determined by the Board in good faith to be
equal to the value received by the stockholders of the Company in such event in
respect of each share of Common Stock, at such exercise prices as the Board or
the Committee in its discretion may determine is appropriate.

(d) To the extent that the foregoing adjustments relate to stock or securities
of the Company, such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive; provided
that each incentive stock option granted pursuant to this Plan shall not be
adjusted in a manner that causes such option to fail to continue to qualify as
an incentive stock option within the meaning of Section 422 of the Code.

14. Nonexclusive Plan. Neither the adoption of the Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.

15. Section 16 Persons. With respect to persons subject to Section 16 of the
Exchange Act, transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

16. Assignability. Nonqualified options may be transferred by gift to any member
of the optionee's immediate family or to a trust for the benefit of one or more
of such immediate family members and nonqualified and incentive stock options
may be transferred by the laws of descent and distribution. During an optionee's
lifetime, options granted to an optionee may be exercised only by such optionee
or by his or her guardian or legal representative unless the option has been
transferred in accordance with the preceding sentence, in which case, it shall
be exercisable only by such transferee. For purposes of this Section 16,
immediate family shall mean the optionee's spouse, children and grandchildren.

17. Amendment or Discontinuance. The Plan may be amended or discontinued by the
Board without the approval of the stockholders of the Company, except that
stockholder approval shall be required for any amendment that would (a) increase
(except as provided in Section 13 hereof) the maximum number of shares of Common
Stock for which options may be granted under the Plan, (b) change the class of
employees eligible to participate in the Plan, or (c) otherwise materially
modify the terms of the Plan. No termination, modification or amendment of the
Plan may, without the consent of the participant to whom any option shall
theretofore have been granted, adversely affect the rights of such employee (or
his or her transferee) under such option.

18. Effect of Plan. Neither the adoption of the Plan nor any action of the Board
or Committee shall be deemed to give any officer or employee any right to be
granted an option to purchase Common Stock or any other rights except as may be
evidenced by a stock option agreement, or any amendment thereto, duly authorized
by the Board or Committee and executed on behalf of the Company, and then only
to the extent and on the terms and conditions expressly set forth therein.

19. Term. Unless sooner terminated by action of the Board, this Plan will
terminate on August 1, 2005. The Committee may not grant options under the Plan
after that date, but options granted before that date will continue to be
effective in accordance with their terms.

20. Effectiveness; Approval of Stockholders. The Plan shall take effect upon its
adoption by the Board, but its effectiveness and the exercise of any options
shall be subject to the approval of the holders of a majority of the voting
shares of the Company, which approval must occur within twelve months after the
date on which the Plan is adopted by the Board.

21. Definitions. For the purpose of this Plan, unless the context requires
otherwise, the following terms shall have the meanings indicated:

(a) "Board" means the board of directors of the Company.

(b) "Code" means the Internal Revenue Code of 1986, as amended.

(c) "Common Stock" means the Common Stock which the Company is currently
authorized to issue or may in the future be authorized to issue (as long as the
Common Stock varies from that currently authorized, if at all, only in amount of
par value).

(d) "Company" means AVX Corporation, a Delaware corporation.

(e) "Exchange Act" means the Securities Exchange Act of 1934, as from time to
time amended.

(f) "Fair Market Value" means the average of the high and the low sales prices
of a share of Common Stock on the date of grant (or, if not a trading day, on
the last preceding trading day) as reported on the New York Stock Exchange
Composite Transactions Tape or, if not listed on the New York Stock Exchange,
the principal stock exchange or the NASDAQ National Market on which the Common
Stock is then listed or traded; provided, however, that if the Common Stock is
not so listed or traded then the Fair Market Value shall be determined in good
faith by the Board.

(g) "Incapacity" means any material physical, mental or other disability
rendering the participant incapable of substantially performing his services
hereunder that is not cured within 180 days of the first occurrence of such
incapacity. In the event of any dispute between the Company and the participant
as to whether the participant is incapacitated as defined herein, the
determination of whether the participant is so incapacitated shall be made by an
independent physician selected by the Company's Board of Directors and the
decision of such physician shall be binding upon the Company and the
participant.

(h) "Option Period" means the period during which an option may be exercised.

(i) "Parent" means any corporation in an unbroken chain of corporations ending
with the Company if, at the time of granting of the option, each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

(j) "Plan" means this AVX Corporation 1995 Stock Option Plan as amended from
time to time.

(k-1) Options granted on or before April 30, 2000: "Retirement" means, with
respect to any participant, the participant's retirement as an employee of the
Company on or after reaching age 55.

(k-2) Options granted on or after May 1, 2000: "Retirement" means, with respect
to any participant, the participant's retirement as an employee of the Company
on or after reaching age 65, or as otherwise provided under a participant's
terms of employment governed by a separate agreement.

(l) "Subsidiary" means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of the granting of the option, each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain. The "Subsidiaries" means
more than one of any such corporations.

(m) "Ten Percent Shareholder" means an individual who owns (or is treated as
owning under Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary.